Citation Nr: 0945178	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to June 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied Veteran's claims for increased ratings 
for PTSD with dysthymia, rated as 30 percent disabling, and a 
low back disability, rated as 10 percent disabling, and 
denied a TDIU rating.

In a March 2009 decision, the Board denied the Veteran's 
claim for an increased rating for PTSD with dysthymia prior 
to April 15, 2004, but granted an increased rating of 50 
percent since April 16, 2004.  The Board also denied the 
Veteran's claim for an increased rating for a low back 
disability and remanded the claim for a TDIU rating for 
further development.

In a September 2009 informal hearing presentation, the 
Veteran appears to have submitted a claim for an increased 
rating for PTSD with dysthymia.  As that claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In March 2009, the Board remanded the Veteran's TDIU claim 
for a VA examination and to afford him an additional 
opportunity to provide evidence that substantiates his claim.  
However, a review of the claims file does not show that the 
Veteran was afforded a VA examination or requested to provide 
any additional evidence.  A remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board finds that another remand to afford 
the Veteran an examination to ascertain the impact of his 
service-connected disabilities on his unemployability and an 
opportunity to submit additional evidence in support of his 
claim is necessary to comply with the March 2009 remand 
instructions.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
evidence to demonstrate any income for the 
period for which unemployability is 
claimed.

2.  Schedule the Veteran for an examination 
or social and industrial survey to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's employability.  
The examiner should opine as to whether it 
is as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  All findings and conclusions 
should be supported by a rationale, and the 
examiner should reconcile the opinion with 
all other clinical evidence of record.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

